Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 3/24/2022, wherein claims 2-3, 7, 11-12, 14, 17, 19, 21, 24-26 and 28-32 were amended. Claims 1, 3-4, 6-10, 13, 23 and 29-30 remain withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 5, 11, 14, 15, 17-19, 21-22, 24-25, 28 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 4,700,833).
Regarding claim 2, Smith discloses a packaging carton (See Figs. 5-6) capable of holding a respiratory mask, the packaging carton comprising: a central panel (at 36 in Fig. 2) having at least one retaining feature (element 42 above 39, element 42 below 39, and slit below 44) capable of retaining a respiratory mask to the central panel, and at least one flap (22/14/58) extending from an edge of the central panel, wherein the at least one flap is capable of being folded towards the central panel and over at least a portion of a respiratory mask in a closed configuration, and to be folded away from the central panel in an open configuration, and the at least one respiratory mask retaining feature is capable of retaining a respiratory mask to the central panel when the flap is in either the open or closed configuration, wherein the at least one respiratory mask retaining feature comprises a plurality of cutouts (cutout at 42 above 39, cutout at 42 below 39, and cutout below 44 in Fig. 5) capable of receiving and frictionally retaining straps of a respiratory mask or straps of a headgear of a respiratory mask, wherein each of the plurality of cutouts extend from an outer edge of the central panel, and wherein at least one of the plurality of cutouts is located along a periphery of the unfolded packaging carton (as shown in Fig. 5).
Regarding claim 5, Smith discloses the at least one flap is foldable over the central panel (as shown in Fig. 6A).
Regarding claim 11, Smith discloses the carton is formed from a single sheet of material (as shown in Fig. 5).
Regarding claims 14-15, Smith discloses in the closed configuration, the packaging carton is adapted to form a single compartment that is capable of receiving at least a portion (e.g. at least a portion of a headgear) of the respiratory mask.
Regarding claim 17, Smith discloses the compartment is formed by at least the central panel and the at least one flap.
Regarding claim 18, Smith discloses the at least one flap comprises at least two panels, the at least two panels being an intermediate panel (22) and a rear panel (58), the intermediate panel being located between the central panel and the rear panel and is foldable towards the central panel and the rear panel (as shown in Fig. 6).
	Regarding claim 19, Smith discloses the carton comprises at least one retention tab (52) that is configured to be received by at least one retention slot (62).
Regarding claims 21-22, Smith discloses the packaging is capable of being placed in a recyclable bag.
Regarding claim 24, Smith discloses a packaging carton (See Figs. 5-6) capable of containing a respiratory mask that is formed of a single sheet material (as shown in Fig. 5) capable of forming at least one compartment capable of use in packaging a respiratory mask, the packaging carton comprising a main panel (36) that is connected to at least one flap (22/14/58) that is capable of being folded over the main panel to form the at least one compartment, the main panel comprising at least one retaining feature (element 42 above 39, element 42 below 39, and slit below 44) that is capable of retaining a respiratory mask to the main panel, wherein the at least one respiratory mask retaining feature comprises a plurality of cutout features (cutout at 42 above 39, cutout at 42 below 39, and cutout below 44 in Fig. 5), wherein each of the plurality of cutout features extend from an outer edge of the main panel, and wherein at least one of the plurality of cut outs is located along a periphery of the unfolded packaging carton (as shown in Fig. 5).
Regarding claim 25, Smith discloses the carton comprises at least three foldable panels (22/14/58) including the main panel, each of the panels having a front surface and a rear surface.
Regarding claim 28, Smith discloses the main panel and the at least one flap each having a front surface and a rear surface.
Regarding claim 31, Smith discloses the plurality of cutouts are vertically arranged and parallel to a longitudinal axis of the central panel (as shown in Fig. 5).
Regarding claim 32, Smith discloses at least one (cutout below 44 in Fig. 5) of the plurality of cutouts are positioned in an upper portion and at least one (at lower 42) of the plurality of cutouts are positioned in a lower portion of the central panel, and wherein the at least one of the plurality of cutouts in the upper portion are smaller (i.e. thinner) than the at least one of the plurality of cutouts in the lower portion.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4,700,833) as applied to claim 2 above. Official Notice is taken, that it is old and conventional to form a foldable carton from cardboard material. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have formed the carton of Smith from cardboard in order to have the desired strength and to allow for the carton to be recyclable.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 16 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4,700,833) as applied to claims 2 and 24 above, and further in view of Banducci (US 2015/0166218). Smith discloses the carton comprises a retention tab (52) and a retention slot (62), wherein the retention tab is configured to be opened or released from the retention slot to reveal inner surfaces of the panels, but does not disclose the printed information. However, Banducci teaches a packaging container comprising printed indicia disposed on a surface of the packaging for the purpose of providing information to the user (See [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the packaging carton surfaces of Smith with printed information as taught by Banducci in order to provide the user with information (e.g. instructions) relating to the contents.
Regarding claim 27, Smith discloses the at least one compartment is formed by the main panel folding in a direction towards an intermediate panel (22) that is located adjacent the main panel and between the main panel and a rear panel (58), and by inserting the retention tab that is indirectly connected to the main panel into the retention slot near a fold line formed between the intermediate panel and the rear panel.


Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735